Case: 4:17-cv-02498-AGF Doc. #: 138 Filed: 03/25/19 Page: 1 of 1 PageID #: 2049



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

SARAH MOLINA, et al.,                          )
                                               )
                       Plaintiffs,             )
                                               )       Case No.: 4:17-cv-2498 AGF
       v.                                      )
                                               )
CITY OF ST. LOUIS, MISSOURI, et al.,           )
                                               )
                       Defendants.             )

                                        Joint Status Report

       Counsel for the parties have had a number of calls with the mediator and have supplied

requested information about the discovery disputes. The second motion to compel (ECF No.

126) will be resolved shortly. With respect to plaintiffs’ motion to compel (ECF No. 88),

discussions with the mediator are ongoing. The discussions should be completed within the next

two weeks. At that time, the parties will be able to inform the court if all or part of the dispute

has been resolved.

                                                       Respectfully submitted,

                                                       /s/ Anthony E. Rothert
                                                       Anthony E. Rothert, #44827MO
                                                       Jessie Steffan, #64861MO
                                                       ACLU of Missouri Foundation
                                                       906 Olive Street, Suite 1130
                                                       St. Louis, MO 63101
                                                       Phone: 314-652-3114
                                                       arothert@aclu-mo.org

                                                       Gillian R. Wilcox, #61278MO
                                                       ACLU of Missouri Foundation
                                                       406 W. 34th Street, Suite 420
                                                       Kansas City, Missouri 64111
                                                       Phone: (816) 470-9938
                                                       gwilcox@aclu-mo.org
                                                       Attorneys for Plaintiffs
